DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, Martinez (U.S. Publication No. 2003/0069716 A1), teaches A field inspection system includes a handheld computer; a camera coupled to the computer to capture an image or video; a sketch pad coupled to the handheld computer to capture a sketch; and code to annotate the image and to communicate the image to a remote computer. Martinez teaches the field inspection system is capable of taking images of a construction site and producing inspection reports and storing them for later review.
Thomsen (U.S. 2004/0236598 A1), teaches a system and method for providing occupational information provides users with access to occupational information. The system includes a raw data storage component by which job descriptions, job titles, job-related skills, job demands, and other work measures are collected, analyzed, and reported. The system also includes a job availability component where counts of specific jobs are created and maintained. The system collects data from multiple sources including end-user applications running on client computers and server applications running on peripheral servers. The system may also collect data from other sources associated with occupational information.
However, neither Martinez nor Thomsen, alone or in combination, teach the features of “capture a plurality of images from the video data to document physical demands and ergonomic 
Claims 2-11 are dependent upon claim 1.
Claims 13-17 are dependent upon claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM Y LU/Primary Examiner, Art Unit 2667